Concurring Opinion by
President Judge Bowman:
Having previously expressed my disagreement with the majority view that the provisions of Article I, Section 27, are self-executing in Department of Environmental Resources v. Pennsylvania Public Utility Commission, 18 Pa. Commonwealth Ct. 558, 335 A.2d 860 (1975), and in Payne v. Kassab, 11 Pa. Commonwealth Ct. 14, 312 A.2d 86 (1973), I feel impelled to reiterate it here and until such time as our Supreme Court definitely resolves this issue.
Assuming Article I, Section 27, to be self-executing, it is my opinion, as I believe to be the opinion of the majority, that a particular department or agency of our State government enjoys the role of “trustee” of our natural resources and public estate strictly within the limits of the power and authority conferred upon that particular department or agency by the Legislature. Simply by invoking Article I, Section 27, neither it nor a third party can enlarge its “trustee” role beyond the parameters of its statutory power and authority.
I concur in the result.
Judge Kramer joins in this concurring opinion.